UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6871


JOHN BACCUS, a/k/a John Baccus Roosevelt,

                     Plaintiff - Appellant,

              v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                     Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
David C. Norton, District Judge. (9:19-cv-00284-DCN)


Submitted: September 24, 2020                                Decided: September 29, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


John Roosevelt Baccus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Baccus appeals the district court’s order accepting the recommendation of the

magistrate judge and dismissing Baccus’ petition for a writ of mandamus. * We confine

our review to the issues raised in Baccus’ informal brief. See 4th Cir. R. 34(b); Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

under Fourth Circuit rules, our review is limited to issues preserved in that brief.”). We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Baccus v. S.C. Dep’t of Corr., No. 9:19-cv-00284-DCN

(D.S.C. May 4, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




       *
        We vacated the district court’s previous order accepting the magistrate judge’s
recommendation and dismissing Baccus’ petition for a writ of mandamus, and remanded
the case to permit the district court to conduct a de novo review of the portions of the
recommendation to which Baccus timely objected. Baccus v. S.C. Dep’t of Corr., 793
F. App’x 193 (4th Cir. 2020). This appeal follows the district court’s order dismissing
Baccus’ petition after considering Baccus’ objections.

                                             2